(Slip Opinion)              OCTOBER TERM, 2011                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

      ROBERTS v. SEA-LAND SERVICES, INC., ET AL.

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE NINTH CIRCUIT

   No. 10–1399. Argued January 11, 2012—Decided March 20, 2012
The Longshore and Harbor Workers’ Compensation Act (LHWCA) cre-
  ates a comprehensive scheme to pay compensation for an eligible em-
  ployee’s disability or death resulting from injury occurring upon the
  navigable waters of the United States. Benefits for most types of dis-
  abilities are capped at twice the national average weekly wage for the
  fiscal year in which an injured employee is “newly awarded compen-
  sation.” 33 U. S. C. §906(c). The LHWCA requires employers to pay
  benefits voluntarily, without formal administrative proceedings.
  Typically, employers pay benefits without contesting liability, so no
  compensation orders are issued. However, if an employer contro-
  verts liability, or an employee contests his employer’s actions with
  respect to his benefits, the dispute proceeds to the Department of La-
  bor’s Office of Workers’ Compensation Programs (OWCP) to be re-
  solved, if possible, through informal procedures. An informal disposi-
  tion may result in a compensation order. If not resolved informally,
  the dispute is referred to an administrative law judge (ALJ), who
  conducts a hearing and issues a compensation order.
     In fiscal year 2002, petitioner Roberts was injured at an Alaska
  marine terminal while working for respondent Sea-Land Services,
  Inc. Sea-Land (except for six weeks in 2003) voluntarily paid Roberts
  benefits until fiscal year 2005. Roberts then filed an LHWCA claim,
  and Sea-Land controverted. In fiscal year 2007, an ALJ awarded
  Roberts benefits at the fiscal year 2002 statutory maximum rate.
  Roberts sought reconsideration, contending that the award should
  have been set at the higher statutory maximum rate for fiscal year
  2007, when, he argued, he was “newly awarded compensation” by or-
  der of the ALJ. The ALJ denied his motion, and the Department of
  Labor’s Benefits Review Board affirmed, concluding that the perti-
2              ROBERTS v. SEA-LAND SERVICES, INC.

                                Syllabus

    nent maximum rate is determined by the date disability commences.
    The Ninth Circuit affirmed.
Held: An employee is “newly awarded compensation” when he first be-
 comes disabled and thereby becomes statutorily entitled to benefits,
 no matter whether, or when, a compensation order issues on his be-
 half. Pp. 5−18.
    (a) Roberts contends that the statutory term “awarded compensa-
 tion” means “awarded compensation in a formal order,” while Sea-
 Land and the Director, OWCP, maintain that it means “statutorily
 entitled to compensation because of disability.” Although §906 can be
 interpreted either way, only Sea-Land and the Director’s interpreta-
 tion makes §906 a working part of the statutory scheme. Under Rob-
 erts’ interpretation, no employee receiving voluntary payments has
 been “awarded compensation,” so none is subject to an identifiable
 maximum rate of compensation. That result is incompatible with the
 LHWCA’s design. Section 906(b)(1) caps compensation at twice the
 applicable national average weekly wage, as determined by the Sec-
 retary of Labor. Section 906(b)(3), in turn, directs the Secretary to
 determine that wage before each fiscal year begins, at which time it
 becomes the “applicable national average weekly wage” for the com-
 ing fiscal year. And §906(c), in its turn, provides that the Secretary’s
 determination shall apply to those “newly awarded compensation”
 during such fiscal year. Through a series of cross-references, the
 three provisions work together to cap disability benefits. By its
 terms, and subject to one express exception, §906(b)(1) specifies that
 the cap applies globally, to all disability claims. Because all three
 provisions interlock, the cap functions as Congress intended only if
 §906(c) also applies globally, to all such cases. Roberts’ interpreta-
 tion would give §906(c) no application in the many cases in which no
 formal orders issue.
    Using the national average weekly wage for the fiscal year in
 which an employee becomes disabled coheres with the LHWCA’s ad-
 ministrative structure. An employer must be able to calculate the
 cap in order to pay benefits within 14 days of notice of an employee’s
 disability, see §914(b), and in order to certify to the Department of
 Labor whether the maximum rate is being paid. Similarly, an OWCP
 claims examiner must verify the compensation rate in light of the
 applicable cap. It is difficult to see how an employer or claims exam-
 iner can use a national average weekly wage other than the one in ef-
 fect at the time an employee becomes disabled. Moreover, applying
 the national average weekly wage for the fiscal year in which an em-
 ployee becomes disabled advances the LHWCA’s purpose to compen-
 sate disability, defined as “incapacity because of injury to earn the
 wages which the employee was receiving at the time of injury.”
                     Cite as: 566 U. S. ____ (2012)                     3

                                Syllabus

  §902(10). It also avoids disparate treatment of similarly situated
  employees; Roberts’ reading would permit two employees who earn
  the same salary and suffer the same injury on the same day to re-
  ceive different maximum compensation rates based on the happen-
  stance of their obtaining orders in different fiscal years. Finally, ap-
  plying the national average weekly wage for the fiscal year in which
  disability commences discourages gamesmanship in the claims pro-
  cess. If the fiscal year in which an order issues were to determine the
  cap, the fact that the national average wage rises each year with in-
  flation would be unduly significant. Roberts’ rule would reward em-
  ployees who receive voluntary payments with windfalls for initiating
  unnecessary administrative proceedings to secure a higher rate,
  while simultaneously punishing employers who have complied fully
  with their statutory obligations to make voluntary payments. Pp.
  5−13.
     (b) Roberts’ counterarguments are unconvincing. First, although
  the LHWCA sometimes uses “award” to mean “award in a formal or-
  der,” the presumption that identical words used in different parts of
  the same Act are intended to have the same meaning, readily yields
  whenever, as here, the variation in the word’s use in the LHWCA
  reasonably warrants the conclusion that it was employed in different
  parts of the Act with different intent. See General Dynamics Land
  Systems, Inc. v. Cline, 540 U. S. 581, 595.
     Second, Roberts argues that, because this Court has refused to
  read the statutory phrase “person entitled to compensation” in
  §933(g) to mean “person awarded compensation,” Estate of Cowart v.
  Nicklos Drilling Co., 505 U. S. 469, 477, the converse must also be
  true: “awarded compensation” in §906(c) cannot mean “entitled to
  compensation.” But Cowart’s reasoning does not work in reverse.
  Cowart did not construe §906(c) or “award,” see id., at 478–479, and
  it did not hold that the groups of “employees entitled to compensa-
  tion” and “employees awarded compensation” were mutually exclu-
  sive, see id., at 477.
     Finally, Roberts contends that his interpretation furthers the
  LHWCA’s purpose of providing employees with prompt compensation
  by encouraging employers to avoid delay and expedite administrative
  proceedings. But his remedy would also punish employers who vol-
  untarily pay benefits at the proper rate from the time of their em-
  ployees’ injuries, because they would owe benefits under the higher
  cap applicable in any future fiscal year when their employees chose to
  file claims. The more measured deterrent to employer delay is inter-
  est that accrues from the date an unpaid benefit came due. Pp. 13–
  18.
625 F. 3d 1204, affirmed.
4             ROBERTS v. SEA-LAND SERVICES, INC.

                               Syllabus

   SOTOMAYOR, J., delivered the opinion of the Court, in which ROBERTS,
C. J., and SCALIA, KENNEDY, THOMAS, BREYER, ALITO, and KAGAN, JJ.,
joined. GINSBURG, J., filed an opinion concurring in part and dissenting
in part.
                       Cite as: 566 U. S. ____ (2012)                              1

                            Opinion of the Court

    NOTICE: This opinion is subject to formal revision before publication in the
    preliminary print of the United States Reports. Readers are requested to
    notify the Reporter of Decisions, Supreme Court of the United States, Wash­
    ington, D. C. 20543, of any typographical or other formal errors, in order
    that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                  _________________

                                  No. 10–1399
                                  _________________


     DANA ROBERTS, PETITIONER v. SEA-LAND

             SERVICES, INC., ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE NINTH CIRCUIT

                               [March 20, 2012]


   JUSTICE SOTOMAYOR delivered the opinion of the Court.
   The Longshore and Harbor Workers’ Compensation Act
(LHWCA or Act), ch. 509, 44 Stat. 1424, as amended, 33
U. S. C. §901 et seq., caps benefits for most types of dis-
ability at twice the national average weekly wage for the
fiscal year in which an injured employee is “newly award­
ed compensation.” §906(c). We hold that an employee is
“newly awarded compensation” when he first becomes
disabled and thereby becomes statutorily entitled to bene­
fits, no matter whether, or when, a compensation order
issues on his behalf.
                               I

                               A

  The LHWCA “is a comprehensive scheme to provide
compensation ‘in respect of disability or death of an em­
ployee . . . if the disability or death results from an in-
jury occurring upon the navigable waters of the United
States.’ ” Metropolitan Stevedore Co. v. Rambo, 515 U. S.
291, 294 (1995) (quoting §903(a)). An employee’s compen­
sation depends on the severity of his disability and his
preinjury pay. A totally disabled employee, for example, is
2             ROBERTS v. SEA-LAND SERVICES, INC.

                          Opinion of the Court

entitled to two-thirds of his preinjury average weekly
wage as long as he remains disabled. §§908(a)–(b), 910.
  Section 906, however, sets a cap on compensation.1
Disability benefits “shall not exceed” twice “the applicable
national average weekly wage.” §906(b)(1). The national
average weekly wage—“the national average weekly earn­
ings of production or nonsupervisory workers on private
nonagricultural payrolls,” §902(19)—is recalculated by the
Secretary of Labor each fiscal year. §906(b)(3). For most
types of disability, the “applicable” national average week­
ly wage is the figure for the fiscal year in which a benefi­
ciary is “newly awarded compensation,” and the cap re­
mains constant as long as benefits continue. §906(c).2
——————
   1 Section 906 provides, in pertinent part:

“(b) Maximum rate of compensation
   “(1) Compensation for disability or death (other than compensation
for death required . . . to be paid in a lump sum) shall not exceed an
amount equal to 200 per centum of the applicable national average
weekly wage, as determined by the Secretary under paragraph (3).
              .           .           .           .           .
   “(3) As soon as practicable after June 30 of each year, and in any
event prior to October 1 of such year, the Secretary shall determine
the national average weekly wage for the three consecutive calendar
quarters ending June 30. Such determination shall be the applicable
national average weekly wage for the period beginning with October 1
of that year and ending with September 30 of the next year. . . .
“(c) Applicability of determinations
   “Determinations under subsection (b)(3) . . . with respect to a period
shall apply to employees or survivors currently receiving compensation
for permanent total disability or death benefits during such period, as
well as those newly awarded compensation during such period.”
   2 For those “currently receiving compensation for permanent total

disability or death benefits,” §906(c), the cap is adjusted each fiscal
year—and typically increases, in step with the usual inflation-driven
rise in the national average weekly wage. See Dept. of Labor, Division
of Longshore and Harbor Workers’ Compensation (DLHWC), NAWW
Information, online at http://www.dol.gov/owcp/dlhwc/NAWWinfo.htm
(all Internet materials as visited Mar. 16, 2012, and available in Clerk
of Court’s case file). Section 906(c)’s “currently receiving compensation”
clause is not at issue here.
                     Cite as: 566 U. S. ____ (2012)                   3

                         Opinion of the Court

   Consistent with the central bargain of workers’ compen­
sation regimes—limited liability for employers; certain,
prompt recovery for employees—the LHWCA requires that
employers pay benefits voluntarily, without formal admin­
istrative proceedings. Once an employee provides notice of
a disabling injury, his employer must pay compensation
“periodically, promptly, and directly . . . without an award,
except where liability to pay compensation is controvert­
ed.” §914(a). In general, employers pay benefits without
contesting liability. See Pallas Shipping Agency, Ltd. v.
Duris, 461 U. S. 529, 532 (1983). In the mine run of cases,
therefore, no compensation orders issue.
   If an employer controverts, or if an employee contests
his employer’s actions with respect to his benefits, the
dispute advances to the Department of Labor’s Office of
Workers’ Compensation Programs (OWCP). See 20 CFR
§§702.251–702.262 (2011). The OWCP district directors
“are empowered to amicably and promptly resolve such
problems by informal procedures.” §702.301. A district
director’s informal disposition may result in a compen-
sation order. §702.315(a). In practice, however, “many
pending claims are amicably settled through voluntary
payments without the necessity of a formal order.” Inter-
county Constr. Corp. v. Walter, 422 U. S. 1, 4, n. 4 (1975).
If informal resolution fails, the district director refers the
dispute to an administrative law judge (ALJ). See 20 CFR
§§702.316, 702.331–702.351. An ALJ’s decision after a
hearing culminates in the entry of a compensation order.
33 U. S. C. §§919(c)–(e).3
——————
  3 In fiscal year 1971, only 209 cases out of the 17,784 in which com­

pensation was paid resulted in orders. Hearings on S. 2318 et al. before
the Subcommittee on Labor of the Senate Committee on Labor and
Public Welfare, 92d Cong., 2d Sess., 757–758 (1972). Congress enacted
§906’s predecessor provision, which included the “newly awarded
compensation” clause, in 1972. Longshoremen’s and Harbor Workers’
Compensation Act Amendments of 1972, §5, 86 Stat. 1253.
4            ROBERTS v. SEA-LAND SERVICES, INC.

                        Opinion of the Court

                               B
   In fiscal year 2002, petitioner Dana Roberts slipped and
fell on a patch of ice while employed at respondent Sea-
Land Services’ marine terminal in Dutch Harbor, Alaska.
Roberts injured his neck and shoulder and did not return
to work. On receiving notice of his disability, Sea-Land
(except for a six-week period in 2003) voluntarily paid
Roberts benefits absent a compensation order until fiscal
year 2005. When Sea-Land discontinued voluntary pay­
ments, Roberts filed an LHWCA claim, and Sea-Land
controverted. In fiscal year 2007, after a hearing, an ALJ
awarded Roberts benefits at the statutory maximum rate
of $966.08 per week. This was twice the national average
weekly wage for fiscal year 2002, the fiscal year when
Roberts became disabled.
   Roberts moved for reconsideration, arguing that the “ap­
plicable” national average weekly wage was the figure
for fiscal year 2007, the fiscal year when he was “newly
awarded compensation” by the ALJ’s order. The latter
figure would have entitled Roberts to $1,114.44 per week.
The ALJ denied reconsideration, and the Department of
Labor’s Benefits Review Board (or BRB) affirmed, conclud­
ing that “the pertinent maximum rate is determined by
the date the disability commences.” App. to Pet. for Cert.
20. The Ninth Circuit affirmed in relevant part, holding
that an employee “is ‘newly awarded compensation’ within
the meaning of [§906(c)] when he first becomes entitled to
compensation.” Roberts v. Director, OWCP, 625 F. 3d
1204, 1208 (2010) (per curiam). We granted certiorari, 564
U. S. ___ (2011), to resolve a conflict among the Circuits
with respect to the time when a beneficiary is “newly
awarded compensation,” and now affirm.4
——————
  4 Compare 625 F. 3d 1204 (time of entitlement), with Wilkerson v.

Ingalls Shipbuilding, Inc., 125 F. 3d 904 (CA5 1997) (time of order),
and Boroski v. DynCorp Int’l, 662 F. 3d 1197 (CA11 2011) (same).
                 Cite as: 566 U. S. ____ (2012)            5

                     Opinion of the Court

                                II
   Roberts contends that “awarded compensation” means
“awarded compensation in a formal order.” Sea-Land,
supported by the Director, OWCP, responds that “awarded
compensation” means “statutorily entitled to compensa­
tion because of disability.” The text of §906(c), standing
alone, admits of either interpretation. But “our task is to
fit, if possible, all parts into an harmonious whole.” FTC
v. Mandel Brothers, Inc., 359 U. S. 385, 389 (1959). Only
the interpretation advanced by Sea-Land and the Director
makes §906 a working part of the statutory scheme; sup­
plies an administrable rule that results in equal treatment
of similarly situated beneficiaries; and avoids gamesman­
ship in the claims process. In light of these contextual
and structural considerations, we hold that an employee
is “newly awarded compensation” when he first becomes
disabled and thereby becomes statutorily entitled to bene­
fits under the Act, no matter whether, or when, a compen­
sation order issues on his behalf.
                               A
   We first consider “whether the language at issue has
a plain and unambiguous meaning with regard to the par-
ticular dispute in the case.” Robinson v. Shell Oil Co., 519
U. S. 337, 340 (1997). The LHWCA does not define
“awarded,” but in construing the Act, as with any statute,
“ ‘we look first to its language, giving the words used their
ordinary meaning.’ ” Ingalls Shipbuilding, Inc. v. Director,
Office of Workers’ Compensation Programs, 519 U. S. 248,
255 (1997) (quoting Moskal v. United States, 498 U. S.
103, 108 (1990)). At first blush, Roberts’ position is ap­
pealing. In ordinary usage, “award” most often means
“give by judicial decree” or “assign after careful judgment.”
Webster’s Third New International Dictionary 152 (2002);
see also, e.g., Black’s Law Dictionary 157 (9th ed. 2009)
(“grant by formal process or by judicial decree”).
6           ROBERTS v. SEA-LAND SERVICES, INC.

                     Opinion of the Court

   But “award” can also mean “grant,” or “confer or bestow
upon.” Webster’s Third New International Dictionary, at
152; see also ibid. (1971 ed.) (same). The LHWCA “grants”
benefits to disabled employees, and so can be said to
“award” compensation by force of its entitlement-creating
provisions. Indeed, this Court has often said that statutes
“award” entitlements. See, e.g., Astrue v. Ratliff, 560 U. S.
___, ___ (2010) (slip op., at 4) (referring to “statutes that
award attorney’s fees to a prevailing party”); Barber v.
Thomas, 560 U. S. ___, ___ (2010) (appendix to majority
opinion) (slip op., at 19) (statute “awards” good-time cred­
its to federal prisoners); New Energy Co. of Ind. v.
Limbach, 486 U. S. 269, 271 (1988) (Ohio statute “awards
a tax credit”); Pacific Employers Ins. Co. v. Industrial
Accident Comm’n, 306 U. S. 493, 500 (1939) (California
workers’ compensation statute “award[s] compensation for
injuries to an employee”); see also, e.g., Connecticut v.
Doehr, 501 U. S. 1, 28 (1991) (Rehnquist, C. J., concurring
in part and concurring in judgment) (“Materialman’s and
mechanic’s lien statutes award an interest in real property
to workers”). Similarly, this Court has described an em­
ployee’s survivors as “having been ‘newly awarded’ death
benefits” by virtue of the employee’s death, without any
reference to a formal order. Director, Office of Workers’
Compensation Programs v. Rasmussen, 440 U. S. 29, 44,
n. 16 (1979) (quoting §906(c)’s predecessor provision, 33
U. S. C. §906(d) (1976 ed.)).
   In short, the text of §906(c), in isolation, is indetermi­
nate.
                            B
   Statutory language, however, “cannot be construed in a
vacuum. It is a fundamental canon of statutory construc­
tion that the words of a statute must be read in their
context and with a view to their place in the overall statu­
tory scheme.” Davis v. Michigan Dept. of Treasury, 489
                     Cite as: 566 U. S. ____ (2012)                     7

                          Opinion of the Court

U. S. 803, 809 (1989). In the context of the LHWCA’s
comprehensive, reticulated regime for worker benefits—in
which §906 plays a pivotal role—“awarded compensation”
is much more sensibly interpreted to mean “statutorily
entitled to compensation because of disability.”5
                               1
  Section 906 governs compensation in all LHWCA cases.
As explained above, see supra, at 3, the LHWCA requires
employers to pay benefits voluntarily, and in the vast
majority of cases, that is just what occurs. Under Roberts’
——————
   5 JUSTICE GINSBURG’s view, not advanced by any party, is that an

employee is “awarded compensation” when his employer “voluntarily
pays compensation or is officially ordered to do so.” Post, at 3 (opinion
concurring in part and dissenting in part). But reading “awarded
compensation” as synonymous with “receiving compensation” is farther
from the ordinary meaning of “award” than the Court’s approach: A
person who slipped and fell on a negligently maintained sidewalk
would not say that she had been “awarded money damages” if the
business responsible for the sidewalk voluntarily paid her hospital bills.
Cf. post, at 3–4.
   Moreover, if Congress had intended “awarded compensation” to mean
“receiving compensation,” it could have said so—as, in fact, it did
in §906(c)’s parallel clause, which pertains to beneficiaries “currently
receiving compensation for permanent total disability or death.” See
nn. 1–2, supra. JUSTICE GINSBURG’s reading denies effect to Congress’
textual shift, and therefore “runs afoul of the usual rule that ‘when the
legislature uses certain language in one part of the statute and differ­
ent language in another, the court assumes different meanings were
intended.’ ” Sosa v. Alvarez-Machain, 542 U. S. 692, 711, n. 9 (2004).
   Nor is JUSTICE GINSBURG’s reliance on a single sentence of legislative
history persuasive. See post, at 4–5. True, a Senate committee report
described those “newly awarded compensation” as those “who begin
receiving compensation.” S. Rep. No. 92–1125, p. 18 (1972). But a
subsequent House committee report did not. Cf. H. R. Rep. No. 92–
1441, p. 15 (1972) (statute provides a “method for determining maxi­
mum and minimum compensation (to be applicable to persons currently
receiving compensation as well as those newly awarded compensa­
tion)”). The legislative materials are a push.
8           ROBERTS v. SEA-LAND SERVICES, INC.

                     Opinion of the Court

interpretation of §906(c), no employee receiving voluntary
payments has been “awarded compensation,” so none is
subject to an identifiable maximum rate of compensation.
That result is incompatible with the Act’s design. Sec-
tion 906(b)(1) caps “[c]ompensation for disability or death
(other than compensation for death required . . . to be paid
in a lump sum)” at twice “the applicable national average
weekly wage, as determined by the Secretary under para­
graph (3).” Section 906(b)(3), in turn, directs the Secretary
to “determine” the national average weekly wage before
each fiscal year begins on October 1 and provides that
“[s]uch determination shall be the applicable national
average weekly wage” for the coming fiscal year. And
§906(c), in its turn, provides that “[d]eterminations under
subsection (b)(3) . . . with respect to” a fiscal year “shall
apply to . . . those newly awarded compensation during
such” fiscal year. Through a series of cross-references, the
three provisions work together to cap disability benefits.
   By its terms, and subject to one express exception,
§906(b)(1) specifies that the cap applies globally, to all
disability claims. But all three provisions interlock, so the
cap functions as Congress intended only if §906(c) also
applies globally, to all such cases. See, e.g., FDA v. Brown
& Williamson Tobacco Corp., 529 U. S. 120, 133 (2000) (“A
court must . . . interpret the statute ‘as a symmetrical and
coherent regulatory scheme’ ” (quoting Gustafson v. Alloyd
Co., 513 U. S. 561, 569 (1995))). If Roberts’ interpretation
were correct, §906(c) would have no application at all in
the many cases in which no formal orders issue, because
employers make voluntary payments or the parties reach
informal settlements. We will not construe §906(c) in a
manner that renders it “entirely superfluous in all but the
most unusual circumstances.” TRW Inc. v. Andrews, 534
U. S. 19, 29 (2001).
   Recognizing this deficiency in his reading of §906(c),
Roberts proposes that orders issue in every case, so that
                  Cite as: 566 U. S. ____ (2012)            9

                      Opinion of the Court

employers can lock in the caps in effect at the time their
employees become disabled. This is a solution in search of
a problem. Under settled LHWCA practice, orders are
rare. Roberts’ interpretation would set needless adminis­
trative machinery in motion and would disrupt the con­
gressionally preferred system of voluntary compensation
and informal dispute resolution. The incongruity of Rob­
erts’ proposal is highlighted by his inability to identify a
vehicle for the entry of an order in an uncontested case.
Section 919(c), on which Roberts relies, applies only if an
employee has filed a claim. Likewise, 20 CFR §702.315(a)
applies only in the case of a claim or an employer’s no-
tice of controversion. See §702.301. We doubt that an em-
ployee will file a claim for the sole purpose of assisting his
employer in securing a lower cap. And we will not read
§906(c) to compel an employer to file a baseless notice of
controversion. Cf. 33 U. S. C. §§928(a), (d) (providing for
assessment of attorney’s fees and costs against employers
who controvert unsuccessfully). Roberts suggests that
employers could threaten to terminate benefits in order to
induce their employees to file claims, and thus initiate the
administrative process. Construing any workers’ compen­
sation regime to encourage gratuitous confrontation be­
tween employers and employees strikes us as unsound.
                              2
   Using the national average weekly wage for the fiscal
year in which an employee becomes disabled coheres with
the LHWCA’s administrative structure. Section 914(b)
requires an employer to pay benefits within 14 days of
notice of an employee’s disability. To do so, an employer
must be able to calculate the cap. An employer must also
notify the Department of Labor of voluntary payments by
filing a form that indicates, inter alia, whether the “maxi­
mum rate is being paid.” Dept. of Labor, Form LS–206,
Payment of Compensation Without Award (2011), online
10            ROBERTS v. SEA-LAND SERVICES, INC.

                          Opinion of the Court

at http://www.dol.gov/owcp/dlhwc/ls-206.pdf. On receipt of
this form, an OWCP claims examiner must verify the
rate of compensation in light of the applicable cap. See
Dept. of Labor, Longshore (DLHWC) Procedure Manual
§2–201(3)(b)(3) (hereinafter Longshore Procedure Man-
ual), online at http://www.dol.gov/owcp/dlhwc/lspm/lspm2­
201.htm. It is difficult to see how an employer can apply
or certify a national average weekly wage other than the
one in effect at the time an employee becomes disabled.
An employer is powerless to predict when an employee
might file a claim, when a compensation order might
issue, or what the national average weekly wage will be at
that later time. Likewise for a claims examiner.6
  Moreover, applying the national average weekly wage
for the fiscal year in which an employee becomes disabled
advances the LHWCA’s purpose to compensate disability,
defined as “incapacity because of injury to earn the wages
which the employee was receiving at the time of injury.”
33 U. S. C. §902(10) (emphasis added). Just as the
LHWCA takes “the average weekly wage of the injured
employee at the time of the injury” as the “basis upon
——————
  6 JUSTICE GINSBURG’s approach is either easily circumvented or un­

workable. For example, JUSTICE GINSBURG determines that Roberts is
entitled to the fiscal year 2002 maximum rate from March 11, 2002, to
July 15, 2003, because Sea-Land was making voluntary payments
during that time. Post, at 6. But Sea-Land was paying Roberts
$933.82 per week, less than the $966.08 that the ALJ found Roberts
was entitled to receive. Compare App. to Pet. for Cert. 101 with id., at
107, Order ¶1. If any voluntary payment suffices, regardless of an
employee’s actual entitlement, then an employer can hedge against a
later finding of liability by paying the smallest amount to which the Act
might entitle an employee but controverting liability as to the remain­
der. See, e.g., R. M. v. Sabre Personnel Assocs., Inc., 41 BRBS 727, 730
(2007). An employer who controverts is not subject to the Act’s delin­
quency penalty. See 33 U. S. C. §914(e). Perhaps JUSTICE GINSBURG
gives Sea-Land the benefit of the doubt because its voluntary payments
were close to Roberts’ actual entitlement. But if that is so, then how
close is close enough?
                     Cite as: 566 U. S. ____ (2012)                    11

                          Opinion of the Court

which to compute compensation,” §910, it is logical to
apply the national average weekly wage for the same point
in time. Administrative practice has long treated the
time of injury as the relevant date. See, e.g., Dept. of
Labor, Pamphlet LS–560, Workers’ Compensation Under
the Longshoremen’s Act (rev. Dec. 2003) (“Compensation
payable under the Act may not exceed 200% of the nation­
al average weekly wage, applicable at the time of injury”),
online at http://www.dol.gov/owcp/dlhwc/LS-560pam.htm;
Dept. of Labor, Workers’ Compensation Under the Long­
shoremen’s Act, Pamphlet LS–560 (rev. Nov. 1979) (same);
see also, e.g., Dept. of Labor, LHWCA Bulletin No. 11–01,
p. 2 (2010) (national average weekly wage for particular
fiscal year applies to “disability incurred during” that
fiscal year).7
   Applying the national average weekly wage at the time
of onset of disability avoids disparate treatment of simi-
larly situated employees. Under Roberts’ reading, two em-
ployees who earn the same salary and suffer the same
injury on the same day could be entitled to different rates
——————
  7 Roberts accurately notes that in some cases, the time of injury and
the time of onset of disability differ. We have observed that “the
LHWCA does not compensate physical injury alone but the disability
produced by that injury.” Metropolitan Stevedore Co. v. Rambo, 515
U. S. 291, 297 (1995). From that principle, lower courts have rightly
concluded that when dates of injury and onset of disability diverge, the
latter is the relevant date for determining the applicable national
average weekly wage. See, e.g., Service Employees International, Inc. v.
Director, OWCP, 595 F. 3d 447, 456 (CA2 2010); Kubin v. Pro-Football,
Inc., 29 BRBS 117 (1995) (per curiam).
   Likewise, in a small group of cases—those in which disability lasts
more than 3 but less than 15 days—the time of onset of disability and
the time of entitlement will differ. See §906(a) (“No compensation shall
be allowed for the first three days of the disability . . . Provided, how-
ever, That in case the injury results in disability of more than fourteen
days the compensation shall be allowed from the date of the disability”).
In these cases, the relevant date is that on which disability and enti­
tlement coincide: the fourth day after the onset of disability.
12            ROBERTS v. SEA-LAND SERVICES, INC.

                       Opinion of the Court

of compensation based on the happenstance of their ob­
taining orders in different fiscal years. We can imagine no
reason why Congress would have intended, by choosing
the words “newly awarded compensation,” to differentiate
between employees based on such an arbitrary criterion.
                             3
   Finally, using the national average weekly wage for the
fiscal year in which disability commences discourages
gamesmanship in the claims process. If the fiscal year in
which an order issues were to determine the cap, the fact
that the national average weekly wage typically rises
every year with inflation, see n. 2, supra, would become
unduly significant. Every employee affected by the cap
would seek the entry of a compensation order in a later
fiscal year. Even an employee who has been receiving
compensation at the proper rate for years would be well
advised to file a claim for greater benefits in order to
obtain an order at a later time. Likewise, an employee
might delay the adjudicatory process to defer the entry of
an order. And even in an adjudicated case where an em­
ployer is found to have paid benefits at the proper rate, an
ALJ would adopt the later fiscal year’s national average
weekly wage, making the increased cap retroactively
applicable to all of the employer’s payments. Roberts
candidly acknowledges that his position gives rise to such
perverse incentives. See Tr. of Oral Arg. 58–59. We de­
cline to adopt a rule that would reward employees with
windfalls for initiating unnecessary administrative pro­
ceedings, while simultaneously punishing employers who
have complied fully with their statutory obligations.
                              III

     We find Roberts’ counterarguments unconvincing. 

                             A
     First, Roberts observes that some provisions of the
                    Cite as: 566 U. S. ____ (2012)                13

                        Opinion of the Court

LHWCA clearly use “award” to mean “award in a formal
order,” and contends that the same must be true of
“awarded compensation” in §906(c). We agree that the Act
sometimes uses “award” as Roberts urges. Section 914(a),
for example, refers to the payment of compensation “to the
person entitled thereto, without an award,” foreclosing the
equation of “entitlement” and “award” that we adopt with
respect to §906(c) today.8 But the presumption that “iden­
tical words used in different parts of the same act are
intended to have the same meaning . . . readily yields
whenever there is such variation in the connection in
which the words are used as reasonably to warrant the
conclusion that they were employed in different parts of
the act with different intent.” General Dynamics Land
Systems, Inc. v. Cline, 540 U. S. 581, 595 (2004) (internal
quotation marks and citation omitted); see also, e.g.,
United States v. Cleveland Indians Baseball Co., 532 U. S.
200, 213 (2001). Here, we find the presumption overcome
because several provisions of the Act would make no sense
if “award” were read as Roberts proposes. Those provi­
sions confirm today’s holding because they too, in context,
use “award” to denote a statutory entitlement to compen­
sation because of disability.
   For example, §908(c)(20) provides that “[p]roper and
equitable compensation not to exceed $7,500 shall be
awarded for serious disfigurement.” Roberts argues that
§908(c)(20) “necessarily contemplates administrative
action to fix the amount of the liability and direct its
——————
  8 Other LHWCA provisions, read in context, also use award to mean
“award in a formal order.” For example, §§913(a) and 928(b), like
§914(a), refer to the payment of compensation “without an award.” And
the LHWCA distinguishes between voluntary payments and those due
under an order for purposes of punishing employer delinquency.
Compare §914(e) (10 percent penalty for late payment of “compensation
payable without an award”) with §914(f) (20 percent penalty for late
payment of “compensation, payable under the terms of an award”).
14             ROBERTS v. SEA-LAND SERVICES, INC.

                           Opinion of the Court

payment.” Reply Brief for Petitioner 11. In Roberts’ view,
no disfigured employee may receive benefits without in-
voking the administrative claims process. That argu-
ment, however, runs counter to §908’s preface, which
directs that “[c]ompensation for disability shall be paid to
the employee,” and to §914(a), which requires the payment
of compensation “without an award.” It is also belied by
employers’ practice of paying §908(c)(20) benefits volun­
tarily. See, e.g., Williams-McDowell v. Newport News
Shipbuilding & Dry Dock Co., No. 99–0627 etc., 2000 WL
35928576, *1 (BRB, Mar. 15, 2000) (per curiam); Evans v.
Bergeron Barges, Inc., No. 98–1641, 1999 WL 35135283,
*1 (BRB, Sept. 3, 1999) (per curiam). In light of the
LHWCA’s interest in prompt payment and settled prac­
tice, “awarded” in §908(c)(20) can only be better read, as in
§906(c), to refer to a disfigured employee’s entitlement to
benefits.
   Likewise, §908(d)(1) provides that if an employee who is
receiving compensation for a scheduled disability9 dies
before receiving the full amount of compensation to which
the schedule entitles him, “the total amount of the award
unpaid at the time of death shall be payable to or for the
benefit of his survivors.” See also §908(d)(2). Roberts’
interpretation of “award” would introduce an odd gap:
Only survivors of those employees who were receiving
schedule benefits pursuant to orders—not survivors of
employees who were receiving voluntary payments—
would be entitled to the unpaid balances due their dece­
dents. There is no reason why Congress would have cho­
——————
  9 Sections 908(c)(1) to (20) set forth a “schedule” of particular injuries

that entitle an employee “to receive two-thirds of his average weekly
wages for a specific number of weeks, regardless of whether his earning
capacity has actually been impaired.” Potomac Elec. Power Co. v.
Director, Office of Workers’ Compensation Programs, 449 U. S. 268, 269
(1980). For example, an employee who loses an arm is entitled to two­
thirds of his average weekly wage for 312 weeks. §908(c)(1).
                     Cite as: 566 U. S. ____ (2012)                  15

                         Opinion of the Court

sen to distinguish between survivors in this manner. And
the Benefits Review Board has quite sensibly interpreted
§908(d) to mean that “an employee has a vested interest in
benefits which accrue during his lifetime, and, after he
dies, his estate is entitled to those benefits, regardless of
when an award is made.” Wood v. Ingalls Shipbuilding,
Inc., 28 BRBS 27, 36 (1994) (per curiam).10
  Finally, §933(b) provides: “For the purpose of this sub­
section, the term ‘award’ with respect to a compensation
order means a formal order issued by the deputy commis­
sioner, an administrative law judge, or Board.” Unless
award may mean something other than “award in a com­
——————
  10 Roberts’ interpretation also would afford unwarranted significance
to the entry of an order in other circumstances, resulting in arbi-
trary distinctions within other classes of beneficiaries. For example,
§908(c)(22) provides that if an employee suffers from more than one
scheduled disability, the “awards” for each “shall run consecutively.”
Under Roberts’ interpretation, §908(c)(22) would require consecutive
payments only for employees who were receiving scheduled disability
benefits pursuant to orders; those receiving voluntary payments pre­
sumably would be entitled to concurrent payments. See §§914(a)–(b).
That result would conflict with §908(c)(22)’s text, which states that
consecutive payments must be made “[i]n any case” involving multiple
scheduled disabilities. See, e.g., Thornton v. Northrop Grumman
Shipbuilding, Inc., 44 BRBS 111 (2010) (per curiam).
  Similarly, §910(h)(1) sets out two formulas for increasing benefits
for pre-1972 disability or death in light of the higher rates Congress
provided in the 1972 LHWCA amendments. The first applies to those
receiving compensation at the then-applicable maximum rate; the
second applies to those “awarded compensation . . . at less than the
maximum rate.” See Dept. of Labor, OWCP Bulletin No. 10–73, Ad­
justment of Compensation for Total Permanent Disability or Death
Prior to LS/HW Amendments of 1972, pp. 2–4 (1973). Roberts’ inter­
pretation would make the second formula applicable only to beneficiar­
ies receiving less than the maximum rate pursuant to orders, not to all
such beneficiaries. Again, there is no reason to believe that Congress
intended this distinction, nor has OWCP applied it. See ibid. (prescrib­
ing a “uniform” method for computing the increase in all “[c]ases being
compensated at less than the maximum rate,” with no reference to the
existence of an order).
16          ROBERTS v. SEA-LAND SERVICES, INC.

                      Opinion of the Court

pensation order,” this specific definition would be unnec­
essary. Roberts contends that this provision, enacted in
1984, “was indeed ‘unnecessary’ ” in light of Pallas Ship-
ping. Brief for Petitioner 29; see 461 U. S., at 534 (“The
term ‘compensation order’ in the LHWCA refers specifi­
cally to an administrative award of compensation following
proceedings with respect to the claim”). Roberts’ argu­
ment offends the canon against superfluity and neglects
that §933(b) defines the term “award,” whereas Pallas
Shipping defines the term “compensation order.” Moreo­
ver, Congress’ definition of “award,” which tracks Roberts’
preferred interpretation, was carefully limited to §933(b).
Had Congress intended to adopt a universal definition of
“award,” it could have done so in §902, the LHWCA’s
glossary. Read in light of the “duty to give effect, if possi­
ble, to every clause and word of a statute,” Duncan v.
Walker, 533 U. S. 167, 174 (2001) (internal quotation
marks omitted), §933(b) debunks Roberts’ argument that
the Act always uses “award” to mean “award in a formal
order” and confirms that “award” has other meanings.
                             B
  Next, Roberts notes that this Court has refused to read
the statutory phrase “person entitled to compensation” in
§933(g) to mean “person awarded compensation.” See
Estate of Cowart v. Nicklos Drilling Co., 505 U. S. 469, 477
(1992) (“[A] person entitled to compensation need not be
receiving compensation or have had an adjudication in his
favor”). In Roberts’ view, the converse must also be true:
“awarded compensation” in §906(c) cannot mean “entitled
to compensation.” But Cowart’s reasoning does not work
in reverse. Cowart did not construe §906(c) or the term
“award,” but relied on the uniform meaning of the phrase
“person entitled to compensation” in the LHWCA. See id.,
at 478–479. As just explained, the LHWCA contains no
uniform meaning of the term “award.” Moreover, Cowart
                 Cite as: 566 U. S. ____ (2012)          17

                     Opinion of the Court

did not hold that the groups of “employees entitled to
compensation” and “employees awarded compensation”
were mutually exclusive. The former group includes the
latter: The entry of a compensation order is a sufficient
but not necessary condition for membership in the former.
See id., at 477.
                               C
   Finally, Roberts contends that his interpretation fur­
thers the LHWCA’s purpose of providing employees with
prompt compensation by encouraging employers to avoid
delay and expedite administrative proceedings. But Rob­
erts’ remedy would also punish employers who voluntarily
pay benefits at the proper rate from the time of their
employees’ injuries. These employers would owe benefits
under the higher cap applicable in any future fiscal year
when their employees chose to file claims. And Roberts’
remedy would offer no relief at all to the many beneficiar­
ies entitled to less than the statutory maximum rate.
   The more measured deterrent to employer tardiness is
interest that “accrues from the date a benefit came due,
rather than from the date of the ALJ’s award.” Matulic v.
Director, OWCP, 154 F. 3d 1052, 1059 (CA9 1998). The
Director has long taken the position that “interest is a
necessary and inherent component of ‘compensation’
because it ensures that the delay in payment of compensa­
tion does not diminish the amount of compensation to
which the employee is entitled.” Sproull v. Director,
OWCP, 86 F. 3d 895, 900 (CA9 1996); see also, e.g., Stra-
chan Shipping Co. v. Wedemeyer, 452 F. 2d 1225, 1229
(CA5 1971). Moreover, “[t]imely controversion does not
relieve the responsible party from paying interest on
unpaid compensation.” Longshore Procedure Manual §8­
201, online at http://www.dol.gov/owcp/dlhwc/lspm/lspm8­
201.htm. Indeed, the ALJ awarded Roberts interest “on
each unpaid installment of compensation from the date
the compensation became due.” App. to Pet. for Cert. 108,
18            ROBERTS v. SEA-LAND SERVICES, INC.

                          Opinion of the Court

Order ¶5.11
                        *   *     *
   We hold that an employee is “newly awarded compensa­
tion” when he first becomes disabled and thereby becomes
statutorily entitled to benefits, no matter whether, or
when, a compensation order issues on his behalf.12 The
judgment of the Court of Appeals for the Ninth Circuit is
affirmed.
                                          It is so ordered.




——————
  11 Thus,  as under JUSTICE GINSBURG’s approach, an employer who
controverts still “runs the risk” of greater liability if an ALJ awards an
employee compensation at some point subsequent to the onset of
disability. See post, at 5.
  12 Because “newly awarded compensation,” read in context, is unam­

biguous, we do not reach respondents’ argument that the Director’s
interpretation of §906(c) is entitled to deference under Chevron U. S. A.
Inc. v. Natural Resources Defense Council, Inc., 467 U. S. 837 (1984).
                 Cite as: 566 U. S. ____ (2012)          1

                   Opinion of GINSBURG, J.

SUPREME COURT OF THE UNITED STATES
                         _________________

                         No. 10–1399
                         _________________


     DANA ROBERTS, PETITIONER v. SEA-LAND

             SERVICES, INC., ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE NINTH CIRCUIT

                       [March 20, 2012]


   JUSTICE GINSBURG, concurring in part and dissenting in
part.
   Section 906 of the Longshore and Harbor Workers’
Compensation Act (LHWCA or the Act) defines the maxi-
mum disability benefit an injured worker may receive
under the Act. Specifically, §906 states that an injured
employee may receive, at most, twice the national average
weekly wage for the fiscal year in which the employee
is “newly awarded compensation.” 33 U. S. C. §906(c).
The Court granted review in this case to answer the
following question: When is an employee “newly awarded
compensation”?
   Petitioner Dana Roberts contends that an employee is
“newly awarded compensation” in the year she receives
a formal compensation award. For the reasons cogently
explained by the majority, that argument is untenable.
See ante, at 5–17. Unlike the Court, however, I do not
regard as reasonable respondent Sea-Land Services’ view
that an employee is “newly awarded compensation” in the
year she becomes “statutorily entitled to compensation.”
Ante, at 5–6. Applying the common meaning of the verb
“award” and recognizing the Act’s distinction between
benefits paid voluntarily, and those paid pursuant to a
compensation order, see ante, at 2–3, I would hold that an
injured worker is “newly awarded compensation” when (1)
2          ROBERTS v. SEA-LAND SERVICES, INC.

                   Opinion of GINSBURG, J.

the employer voluntarily undertakes to pay benefits to
the employee, or (2) an administrative law judge (ALJ), the
Benefits Review Board (BRB), or a reviewing court orders
the employer to pay such benefits.
                               I
   In determining the meaning of a statutory phrase, “we
look first to its language, giving the words used their
ordinary meaning.” Moskal v. United States, 498 U. S.
103, 108 (1990) (internal quotation marks and citations
omitted). As the Court acknowledges, ante, at 5, the verb
“award” ordinarily means “to give by judicial decree” or
“[to] assign after careful judgment.” Webster’s Third New
International Dictionary 152 (2002). See also Black’s Law
Dictionary 157 (9th ed. 2009) (defining the verb “award”
as “[t]o grant by formal process or by judicial decree”).
Giving “award” this usual meaning, an employee is “newly
awarded compensation,” if not voluntarily paid, in the fis-
cal year in which payment is directed by administrative
order or judicial decree.
   Under the LHWCA, the Court recognizes, an employee
is provided compensation voluntarily or in contested pro-
ceedings. See ante, at 3. Most commonly, an employer
pays compensation voluntarily after receiving an employ-
ee’s notice of disabling injury. See Pallas Shipping Agen-
cy, Ltd. v. Duris, 461 U. S. 529, 532 (1983); 33 U. S. C.
§912 (describing the form, content, and timing of the
necessary notice and requiring employers to designate a
representative to receive the notice); §914(b). If an em-
ployer declines to pay compensation voluntarily, an in-
jured employee can file a claim with the Department of
Labor’s Office of Workers’ Compensation Programs
(OWCP). For employees with valid claims, OWCP pro-
ceedings culminate with an administrative or court deci-
sion ordering the employer to pay benefits. §919(c). Thus,
an injured worker is given—or “awarded”—compensation
                 Cite as: 566 U. S. ____ (2012)            3

                    Opinion of GINSBURG, J.

through one of two means contemplated by the Act: either
the employer voluntarily pays compensation or is officially
ordered to do so. Logically, then, the worker is “newly
awarded compensation” when one of those two events
occurs.
   The Court does not take this approach. After acknowl-
edging that it is not relying on the typical meaning of the
word “award,” see ante, at 5, the Court adopts Sea-Land’s
view that “awarded compensation” is synonymous with
“[became] statutorily entitled to benefits,” ante, at 18. As
a result, a person is “newly awarded compensation” in the
year in which she becomes entitled to benefits—i.e., in the
year the employee “first becomes disabled.” Ibid. Such a
reading is plausible, the Court asserts, because “this Court
has often said that statutes ‘award’ entitlements.” Ante,
at 6 (citing cases).
   I do not dispute that statutes are often characterized as
“awarding” relief to persons falling within their compass.
But “a statute must be read in [its] context.” Ante, at 7
(quoting Davis v. Michigan Dept. of Treasury, 489 U. S.
803, 809 (1989)). Section 906 does not address whether
the LHWCA, as a general matter, “awards” disability ben-
efits to injured longshore workers. Rather, it concerns
a more specific question: when has a particular employee
been “newly awarded compensation.” In that context,
equating “awarded compensation” with “statutorily enti-
tled to compensation” is not plausible. A person covered
by the Act would not likely say he was “awarded com-
pensation” the moment he became disabled, if, in fact, his
employer contests liability. Only after some entity—the
employer, an ALJ, the BRB, or a reviewing court—
recognizes the employee’s right to compensation would he
comprehend that he had been “awarded compensation.”
To borrow THE CHIEF JUSTICE’s example: No person who
slips and injures herself on a negligently maintained
sidewalk would tell her friends the next day, “Guess what,
4              ROBERTS v. SEA-LAND SERVICES, INC.

                          Opinion of GINSBURG, J.

I was newly awarded money damages yesterday.” See Tr.
of Oral Arg. 28.
   The inconsistency between the Court’s interpretation of
“newly awarded compensation” and my reading of the
phrase is best illustrated by contextual example. Assume
an employee is injured in 2002 and the employer refuses
to pay compensation voluntarily. Then, five years later,
an ALJ finds in favor of the employee and orders the
employer to pay benefits to the employee. Under the
Court’s view, the employee was “newly awarded compen-
sation” in 2002, even though the employee did not receive
a penny—and the employer was not obligated to pay a
penny—until 2007. Only the most strained interpretation
of “newly awarded” could demand that result.1
   The Court’s view, moreover, does not fit the Act’s design.
As explained supra, at 2–3, the Act envisions that an
eligible employee will begin receiving benefits in either
of two ways. The Court’s interpretation disregards this
design, assuming instead that all employees are awarded
benefits in the same way: by the Act at the time they
become disabled.
   Section 906(c)’s legislative history further confirms that
Congress intended “newly awarded compensation” to have
its commonsense meaning. In describing §906, the Senate
Committee on Labor and Public Welfare reported:
——————
   1 As the Court notes, the maximum rate for a given fiscal year applies

to two groups of injured workers: those who are “newly awarded com-
pensation during such [year],” and those who are “currently receiving
compensation for permanent total disability or death benefits during
such [year].” 33 U. S. C. §906(c). Ante, at 7, n. 5. Contrary to the
Court’s charge, I do not read “newly awarded compensation” as synon-
ymous with “currently receiving compensation.” See ibid. An injured
worker who is “currently receiving compensation” in a given fiscal year
was “newly awarded compensation” in a previous year. My interpreta-
tion therefore gives “effect to Congress’ textual shift,” ibid.: It identifies
two distinct groups of workers who are entitled to a given year’s maxi-
mum rate.
                 Cite as: 566 U. S. ____ (2012)           5

                    Opinion of GINSBURG, J.

    “[Section 906(c)] states that determinations of nation-
    al average weekly wage made with respect to a [fiscal
    year] apply to employees or survivors currently receiv-
    ing compensation for permanent total disability or
    death benefits, as well as those who begin receiving
    compensation for the first time during the [fiscal
    year].” S. Rep. No. 92–1125, p. 18 (1972) (emphasis
    added).
Congress therefore believed an injured worker is “newly
awarded compensation” in the year in which she “begin[s]
receiving compensation for the first time.” Ibid. Again,
an employee begins receiving compensation either when an
employer voluntarily agrees to pay the employee benefits
or when an ALJ, the BRB, or a court orders the employer
to do so. See supra, at 2–3. When the employer resists
payment, the employee will not necessarily begin receiving
compensation in the year in which she becomes disabled.
  Finally, interpreting “newly awarded compensation” to
mean awarded through an employer’s voluntary decision
or an official order is consistent with the Act’s goal of
encouraging employers to pay legitimate claims promptly.
See 33 U. S. C. §914(a) (requiring employers to pay com-
pensation “periodically, promptly, and directly”); Estate of
Cowart v. Nicklos Drilling Co., 505 U. S. 469, 498 (1992)
(Blackmun, J., dissenting) (“[T]he Act presumes that em-
ployers, as a rule, will promptly recognize their LHWCA
obligations and commence payments immediately.”).
Under my interpretation, an employer who chooses to
contest a valid claim, rather than to pay the claim
voluntarily, runs the risk that it may ultimately have to
pay the injured employee a higher maximum benefit. For
example, if an employer refuses to pay benefits to a work-
er injured in 2012, and an ALJ issues an order awarding
compensation to the employee in 2015, the fiscal year 2015
maximum rate would apply to the employee’s claim. Had
6            ROBERTS v. SEA-LAND SERVICES, INC.

                       Opinion of GINSBURG, J.

the employer voluntarily begun paying benefits in 2012,
on the other hand, the 2012 maximum rate would apply.
Under the Court’s reading, by contrast, an employer pays
the prevailing rate for the year the employee became
disabled, regardless of whether the employer in fact pays
benefits immediately or years down the road.2
                            II
  In this case, Roberts was injured on February 24, 2002
and stopped working two weeks later. App. to Pet. for
Cert. 4. Sea-Land and its insurer paid benefits to Roberts
from March 11, 2002 until July 15, 2003. Id., at 101. Sea-
Land then resumed paying benefits on September 1, 2003
and continued to pay Roberts compensation until May 17,
2005, when it ceased making payments for good. Ibid.
After Roberts filed a complaint with the OWCP, an ALJ,
in October 2006, concluded that Roberts was entitled to
compensation from March 11, 2002 onwards. Id., at 107–
108.
  Applying my interpretation of §906, Roberts was newly
awarded compensation three times: in March 2002 when
Sea-Land voluntarily began paying benefits; in September
2003 when Sea-Land resumed making payments after it
had stopped in July 2003; and in October 2006 when an
ALJ ordered Sea-Land to pay benefits to Roberts for the
uncompensated weeks in 2003 and from May 2005 on-
wards. Roberts was therefore entitled to the fiscal year
2002 maximum rate from March 11, 2002 until July 15,
2003; the fiscal year 2003 maximum rate from September
1, 2003 until May 17, 2005; and the fiscal year 2007 rate3
——————
  2 Employers may have a particularly strong financial incentive to

postpone paying claims that implicate §906. That section applies only
to injured workers who qualify for the maximum rate of compensation
under the Act—i.e., to those claimants who are owed the largest possi-
ble benefit.
  3 For §906 purposes, a year runs from October 1 to September 30. See
                      Cite as: 566 U. S. ____ (2012)                     7

                         Opinion of GINSBURG, J.

going forward and for all uncompensated weeks covered by
the ALJ’s order.4
                      *    *    *
  For the foregoing reasons, I would reverse the Ninth
Circuit’s judgment and hold that an employee is “newly
awarded compensation” when her employer either volun-
——————
33 U. S. C. §906(b)(3). The 2007 maximum rate therefore applies to all
employees “newly awarded compensation” between October 1, 2006 and
September 30, 2007.
  4 The Court asserts that an employer could “easily circumven[t]” my

approach by making voluntary payments to an injured worker that are
substantially below the employee’s “actual entitlement.” Ante, at 10,
n. 6. The prospect that an employer could successfully execute, or
would even attempt, such a strategy is imaginary. Employers who
make voluntary payments to employees are required to file a report
with the Department of Labor describing the nature of the employee’s
injury and stating the amount of the payments made. See ante, at 9–
10; 33 U. S. C. §930(a). The employer must also submit the results of
a medical evaluation of the employee’s condition. Dept. of Labor,
Longshore (DLHWC) Procedure Manual §2–201(2)(b) (hereinafter Long-
shore Procedure Manual), online at http://www.dol.gov/owcp/dlhwc/
lspm/lspm2-201.htm (as visited Mar. 14, 2012, and in Clerk of Court’s
case file). Upon receiving the employer’s report, a DOL claims examin-
er verifies “the compensation rate for accuracy” and must follow-
up with the employer “[i]f the compensation rate appears low.” Long-
shore Procedure Manual §2–201(3)(b)(1). The chances are slim that a
claims examiner would validate a substantial underpayment. Employ-
ers who underpay benefits, moreover, are subject to a penalty equal to
10% of the amount of the underpayment. See 33 U. S. C. §914(e);
Longshore Procedure Manual §8–202(3)(c) (“If partial payments are
made by the employer, the [10% penalty] appl[ies] . . . to the difference
between the amount owed and the amount paid.”). Employers would
thus risk paying more, not less, were they to attempt to “circumven[t]”
my approach by deliberately undercompensating injured workers. And
while it is true that an employer who controverts an employee’s right to
compensation does not have to pay the 10% penalty, see ante, at 10,
n. 6, the Act does not permit an employer to pay any amount it likes
and controvert the remainder. See 33 U. S. C. §914(a) (requiring
employers either to pay benefits in full or to controvert “liability to pay
compensation” at all).
8          ROBERTS v. SEA-LAND SERVICES, INC.

                   Opinion of GINSBURG, J.

tarily agrees to pay compensation to her or is officially
ordered to do so.